Case: 2:19-cv-00053-DLB-CJS Doc #: 44 Filed: 09/12/19 Page: 1 of 4 - Page ID#: 1314




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF KENTUCKY
                                           (COVINGTON)

 DAVID BELL, et al.,                                        :    Case No. 2:19-cv-00053-DLB-CJS
                                                            :
                    Plaintiffs,                             :    Judge David L. Bunning
                                                            :    Magistrate Judge Candace J. Smith
          - vs -                                            :
                                                            :    DEFENDANT KOKOSING INDUSTRIAL,
 KOKOSING INDUSTRIAL, INC., et al,                          :    INC.’S REPLY IN SUPPORT OF ITS
                                                            :    MOTION FOR EXTENSION OF TIME
                    Defendants.                             :    TO ANSWER COUNTS I AND VI OF
                                                                 PLAINTIFFS’ AMENDED COMPLAINT


          Plaintiffs’ Opposition to Kokosing’s Motion for Extension of Time to Answer the two

 causes of action not encompassed by Kokosing’s Motion for Partial Dismissal1 confirms that the

 Bells seek to use this litigation to collaterally attack the ongoing administrative jurisdiction of the

 Kentucky Department for Environmental Protection (“KDEP”). The Bells advised the Court in

 the first paragraph of their Memorandum that they seek what they refer to as a “clean closure”

 under KRS § 224.1-400 (18)(c). What they failed to disclose to the Court is that KDEP

 approved a Corrective Action Plan (“CAP”) submitted by Defendants on July 17, 2019 for

 managed closure pursuant to KRS § 224.1-400 (18)(b). (Attached as Exhibit 1.) The Access

 Agreement and Environmental Covenant attached as Exhibits 2 and 3 to the Bell Opposition are

 designed to facilitate the execution of the CAP approved by KDEP. The only reason remediation

 may not commence as planned is the refusal of the Bells to allow access to their property

 because they disagree with KDEP’s approval.

          The KDEP approval letter notes that:

                    If the approved plan is hindered/delayed by any party, with
                    restricted access, any delays not requested or approved in the plan,
 1The Bells’ Opposition to Kokosing’s Motion for Extension incorrectly asserts that Kokosing seeks an extension regarding
 Counts I and IV. As noted in Kokosing’s Motion, the request relates to Counts I and VI.
Case: 2:19-cv-00053-DLB-CJS Doc #: 44 Filed: 09/12/19 Page: 2 of 4 - Page ID#: 1315




                failure to meet any requirements KRS 224.01-400 (18)(b) then that
                party or parties will be referred to Kentucky OLS/Enforcement
                Branch. Also there will be no changes to the approved plan.

        The Bells, who as noted in their Amended Complaint [Doc 27 ¶ 193, Page ID#: 1080],

 are also party to the Notice of Violation issued by KDEP are apparently intent on resisting

 KDEP’s instruction and facing an enforcement action. They are entitled to do so and fight

 through the administrative process and on to judicial review at the conclusion of that process.

 What they are not entitled to do under Kentucky law as fully explained in Kokosing’s Motion for

 Partial Dismissal [Doc 38, Page ID#: 1217-1219] is to derail the administrative process by

 diverting the remediation issue into the judicial system while administrative proceedings are

 under way. W.B. v. Commonwealth Cabinet for Health & Family Services, 388 S.W.3d 108 (Ky.

 2012). Significantly, the W.B. court relied upon the principle of ripeness under federal, as well

 as state law, relying heavily on National Park Hospitality Ass’n. v. Dep’t. of Interior, 538 U.S.

 803, 807-08 (2003) for the principle that “ripeness is a justiciability doctrine designed to prevent

 the courts, through avoidance of premature adjudication, from entangling themselves in abstract

 disagreements over administrative policies, and also to protect the agencies from judicial

 interference until an administrative decision has been formalized and its effects felt in a concrete

 way by the challenging parties.” 388 S.W.3d at 115. The Bells did not seek declaratory or

 injunctive relief in their original Complaint and did not oppose Kokosing’s request for an

 extension of time to answer Count I asserting breach of contract. Only after KDEP approved the

 proposed CAP in July did they suddenly deem time to be of the essence. This Court should

 invoke the ripeness doctrine and decline to usurp KDEP’s ongoing jurisdiction.

        The Bells’ Opposition further mistakenly assumes that forcing Kokosing to answer the

 Amended Complaint in piecemeal fashion would somehow accelerate the adjudication of this

 action. The Amended Complaint freely admits that the contract attached to both the Complaint
                                                  2
Case: 2:19-cv-00053-DLB-CJS Doc #: 44 Filed: 09/12/19 Page: 3 of 4 - Page ID#: 1316




 and Amended Complaint is not identical to the document that Mr. Bell claims he signed [Doc 27

 ¶¶ 91-94, Page ID#: 1060]. Substantial discovery will likely be necessary before the Court can

 make any ruling regarding the terms of the contract. Based on the allegations of the Complaint,

 it is highly unlikely that the Court can make any determination on liability or craft any remedy

 without conducting a full trial of the issues including whatever argument Plaintiffs may make

 that damages are not an adequate remedy of law. Forcing Kokosing to respond to parts of the

 Complaint at this time would thus be a waste of resources with no countervailing benefit to any

 party.

          For the foregoing reasons, Defendant Kokosing Industrial, Inc. respectfully requests the

 Court grant its Motion for Extension of Time to Answer Counts I and VI of the Plaintiffs’

 Amended Complaint.

                                              Respectfully submitted,


                                              /s/ Robert P. Johnson
                                              Robert P. Johnson (86282)
                                              Andrew L. Kolesar (88305)
                                              THOMPSON HINE LLP
                                              312 Walnut Street, Suite 1400
                                              Cincinnati, Ohio 45202
                                              Phone: (513) 352-6769
                                              Fax: (513) 241-4771
                                              Rob.Johnson@ThompsonHine.com
                                              Andrew.Kolesar@ThompsonHine.com

                                              Counsel for Defendant,
                                              Kokosing Industrial, Inc.




                                                 3
Case: 2:19-cv-00053-DLB-CJS Doc #: 44 Filed: 09/12/19 Page: 4 of 4 - Page ID#: 1317




                                       CERTIFICATE OF SERVICE

          I hereby certify that on September 12, 2019, a copy of the foregoing was filed

 electronically, and that notice of this filing will be sent to registered parties by operation of the

 court’s electronic filing system.



                                               /s/ Robert P. Johnson




 4847-1622-5701.1




                                                  4
